EXAMINER COMMENT
Claim Interpretation
Applicant’s amendment of claims 1 and 12 to replace the phrase “bone fusion device” with “bone fusion body” is sufficient to not invoke 35 U.S.C 112(f). While a “device” could be anything and is a generic placeholder, a bone fusion body--in the context of the claim interpreted in light of the specification--is the specific structure itself that fuses the bones together. As such, the phrase “bone fusion body” is not being interpreted under 35 U.S.C. 112(f).
The following is an examiner’s statement of reasons for allowance:
The claims do not stand rejected because no references or reasonable combination thereof teach or render obvious each of the limitations in the independent claims including an “exit aperture formed by an L-shaped cutout of a tip of the elongated hollow shaft,” as recited in independent claims 1, 12 and 24.
The closest reference, a patent application to McLean (US 2017/0325969), teaches each of the claimed limitations, as set forth in the final rejection mailed 17 March 2021, except for the newly added limitation: “the exit aperture formed by an L-shaped cutout of a tip of the elongated hollow shaft.” As set forth in the Description, the L-shape enables the exit aperture to fit against or contour to a left or right front corner of the bone fusion device such that the corner of the L-cutout meets the left or right front corner of the device. The scoop-like portion of the exit aperture extends along the corresponding left or right side of the bone fusion device to align with one or more side channels in the bone fusion device. See, e.g., Figs. 16A-D (element 1610) and page 35, lines 27-22. 

Regarding independent claim 31, there is no further clarification necessary as to the reasons for allowance, as the prosecution history is clear. This claim was rejected in the Office action mailed 09 September 2020. Subsequently, Applicant amended the claim in the reply filed 08 December 2020. The additional language clearly defined over the reference and no other prior art was applicable. Applicant’s remarks filed on 08 December 2020 (see pages 11-12) sufficiently detail how the claim is allowable over the applied art. Accordingly, in the absence of any available prior art that taught or suggested the claim as amended, this claim was already indicated as allowable in the final rejection mailed 17 March 2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773